 



Exhibit 10.66
(ASCENDAS LOGO) [a33657a3365716.gif]
RENTAL OFFER FOR READY-BUILT FACTORY (RBF) FLATTED FACOTRY — H1 TYPE BLOCK A
#04-13/16 (925 SQM) AT NO. 5 XING HAN STREET (PREMISES) IN SUZHOU INDUSTRIAL
PARK (SIP)
We are pleased to offer a tenancy of the Premises subject to the following terms
and conditions:-

1.0   Description of Premises   1.1   Property       Block A (H1 Series) Flatted
Factory in Phase 1, which had been mortgaged to the Bank of China (“Bank”) for
the Landlord’s financing purpose.   1.2   Location       No 5 Xing Han Street,
Block A, Postal Code 215021 Suzhou Industrial Park, People’s Republic of China.
  1.3   Built-up Area of RBF       Approximately 925 square meters.   2.0   Term
& Rent Free Period   2.1   Term of the Tenancy       For the Premises, the lease
term is Two (2) years and Two (2) months commencing from the date of possession
(handover).   2.2   Rent Free Period       There shall be Rent Free Periods
totaling two months in parts:-

  a)   First Rent Free Period is commencing from date of possession;
    b)   Second Rent Free Period is at the end of lease term.

    The First Rent Free Period and Second Rent Free Period shall collectively
call Rent Free Period during which you shall not be required to pay Rent.
However, you are required to pay the Facilities Charge and the Service Charge at
the rate stipulated in Clause 3.4 respectively and all other charges (if any).

     
 
  Ascendas-Xinsu Development
 
  (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (86) 512 6761 3388
 
  Facsimile (86) 512 6761 9141
 
  Website www.ascendas.com

 



--------------------------------------------------------------------------------



 



(ASCENDAS LOGO) [a33657a3365716.gif]

    The Rent Free Period is part of the special package granted to you and in
the event that the Tenancy is prematurely terminated due to the fault of you,
Rent shall become payable immediately for the enjoyed Rent Free Period at the
rate stated in Clause 3.1 hereof.   2.3   Rent Period       A period of Twenty
Four (24) months commencing from the Possession (handover) date.   3.   Rent,
Facilities Charge, Service Charge & Deposits   3.1   Rent       At the yearly
rent of RMB Yuan Two Hundred Twenty Two Thousand Only (RMB 222,000.00) to be
paid by equal quarterly installments of RMB 55,500.00 each without demand and in
advance without deduction on the 1st day of each of the months of January,
April, July and October (“the Due Date”) in every year of the Term the first of
such payments to be made as stipulated in the Tenancy Agreement at our office or
at such other offices as we may designate calculated at the rental rate of RMB
20.00 per square metre per month of the Built-up Area of the Premises. The Rent
shall be payable with effect from the Possession Date.   3.2   Facilities Charge
      At the rate of RMB Yuan One Hundred Sixty Six Thousand and Five Hundred
Only (RMB 166,500.00) per annum payable in advance on the same dates and in the
same manner as for Rent by quarterly installment of RMB 41,625.00 calculated at
the rate of RMB 15.00 per square meter per month of the Built-up Area of the
Premises as charges for the facilities provided by us, including provision of
power supply system, water supply system, sewer discharge system to the Building
and bicycle parking etc.   3.3   Security Deposit       At an amount equivalent
to three (3) months’ Rent and Facilities Charge of RMB Yuan Ninety Seven
Thousand One Hundred and Twenty Five Only (RMB 97,125.00), based on RMB 35
psm/month (i.e. RMB 20+RMB15) shall

     
 
  Ascendas-Xinsu Development
 
  (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (86) 512 6761 3388
 
  Facsimile (86) 512 6761 9141
 
  Website www.ascendas.com

 



--------------------------------------------------------------------------------



 



(ASCENDAS LOGO) [a33657a3365716.gif]

    be paid in cash upon signing of this Letter of Offer by telegraphic
transfer/cash payment.       The Security Deposit shall be the security deposit
as required under the Tenancy Agreement and shall not at any time be deemed as
payment of all or any part of the Rent and shall be used in accordance with the
provisions herein contained and against the breach of the Tenancy Agreement. In
the event that after the commencement of the tenancy, you, for whatever reasons
fail to complete the full Term of the tenancy, we shall be entitled to forfeit
the Security Deposit.   3.4   Service Charge       At the rate of RMB Yuan
Ninety Two Thousand One Hundred and Thirty Only (RMB92.130.00) per annum payable
in advance on the same dates and in the same manner as for Rent by quarterly
installment of RMB 23,032.50 calculated at the rate of RMB 8.30 per square meter
per month of the Built-up Area of the Premises as charges for estate management
services undertaken by us.   3.5   Utility Deposit       The Utility Deposit
shall be in cash for the sum equivalent to three (3) months of the Rent and the
Facilities Charge RMB Yuan Ninety Seven Thousand One Hundred and Twenty Five
Only (RMB 97,125.00) based on RMB 35 psm per month to serve as a security of
your due performance of your obligation to pay all utility-related charges under
the Tenancy Agreement. The Utility Deposit shall be valid from the Date of
Possession of the Premises until at least ninety (90) days after the expiry of
the Term.   3.6   Stamp Duties/Legal Fees/Other Government Taxes       The Rent
quoted above is inclusive of land use fees, property tax and connection and
enhancement fees for water, electricity and sewerage for the Premises up to the
capacity stated in the Tenancy Agreement which have been paid upfront by us to
the Chinese Authorities.       However, you are required to bear your own legal
fees, governmental taxes and stamp fees incurred for this tenancy transaction
unless otherwise dictated by the Chinese laws.

     
 
  Ascendas-Xinsu Development
 
  (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (86) 512 6761 3388
 
  Facsimile (86) 512 6761 9141
 
  Website www.ascendas.com

 



--------------------------------------------------------------------------------



 



(ASCENDAS LOGO) [a33657a3365716.gif]

3.7   Currency for Payment       The Rent, Facilities Charge, Security Deposit,
Service Charge and any sum payable under this offer or the Tenancy Agreement,
shall be paid in Renminbi (“RMB”)   3.8   Interest       The Tenant shall pay
interest at the rate of five per cent (5%) above the prevailing 12-month working
capital lending rate of the People’s Bank of China in respect of any outstanding
monies due and payable under the Tenancy from the due dates until full payment
is received by the Landlord.   4.0   Additional Terms   4.1   Usage       Your
usage of the Premises shall be subject to the approval of the Suzhou Industrial
Park Administrative Committee and other relevant authorities.   4.2   Nuisance  
4.2.1   You shall not do, permit or suffer to be done upon the Premises anything
which in the opinion of the Ascendas-Xinsu may be or becomes:

  a)   a nuisance, annoyance or cause damage or inconvenience to; or     b)   an
interference to the business or quiet or comfort of

    Ascendas-Xinsu, its tenants or lessees or the occupiers of any adjoining or
neighbouring premises.   4.2.2   You shall take such necessary measures to
prevent the breach of your obligations under Clause 21.1.   4.2.3  
Notwithstanding Clause 4.2.1, Ascendas-Xinsu shall not be responsible to you for
any loss, damage or inconvenience as a result of nuisance, annoyance or any
interference whatsoever caused by the other occupants of the Building and/or the
Estate.

     
 
  Ascendas-Xinsu Development
 
  (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (86) 512 6761 3388
 
  Facsimile (86) 512 6761 9141
 
  Website www.ascendas.com

 



--------------------------------------------------------------------------------



 



(ASCENDAS LOGO) [a33657a3365716.gif]

4.2.3   Ascendas-Xinsu shall not be liable or obliged for any damages, nuisance
and other disturbances caused by you to the other occupants of the Building
and/or the Estate.   4.3   Electrical Design Load       The maximum electrical
design load that applies to the Premises is 250 VA per square metres (“the
design load”). The tenant shall at its own cost and expense, be responsible for
the engineering connections from the building to the premises. Should you
require additional electrical load, we may at our discretion arrange for such
higher electrical load to be supplied to the Premises and the costs of such
arrangement shall be borne by you. In addition, you shall bear the additional
fees or such fees to be imposed by the Chinese authorities and any charges and
expenses in relation to the increased load.   4.4   Restoration of the Premises
      Immediately prior to the termination of the Term of tenancy, you shall
restore the Premises in all respects to its original state and condition at the
Date of Possession, if so required by us. The restoration works shall include
but not limited to the demolition of any structure or building constructed by
you therein, redecoration and painting the interior of the Premises to our
satisfaction.       In the event that you fail in any way to observe or perform
your obligations as provided in this Clause, without prejudice to any other
rights and remedies we may have against you, we may:

  (a)   execute such work for such restoration and redecoration; and     (b)  
recover all costs and expenses thereof from you including the Rent, Service
Charge, tax and other amounts which we would have been entitled to receive from
you had the period within which such restoration and redecoration are effected
by us been added to the Term of tenancy.

     
 
  Ascendas-Xinsu Development
 
  (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (86) 512 6761 3388
 
  Facsimile (86) 512 6761 9141
 
  Website www.ascendas.com

 



--------------------------------------------------------------------------------



 



(ASCENDAS LOGO) [a33657a3365716.gif]

4.5   Further Term       On your written request made not less than three
(3) months before the expiration of the Term of tenancy and if there shall not
at the time of such request be any existing breach by you of any of the terms
and conditions of the Tenancy Agreement, we shall grant you, at your cost and
expense, a further lease term as may be permitted under the laws of the PRC and
agreed mutually by the parties in writing at the revised rent and facilities
charges to be determined by us but any increase in rent and facilities charge
shall not exceed 30% of the current Rent and the Facilities Charge and
containing, inter alia, the terms and conditions of the Tenancy Agreement
subject to such variations or modifications as may be imposed by us with the
exception of and without the present provision for renewal.   4.6   Force
Majeure       In the event that any of the parties shall be rendered unable to
perform within the stipulated time the whole or any part of its obligations
under this offer by reason of Force Majeure, the time limit for the performance
of this offer or any provision thereof shall be extended for a period
corresponding to the effects of such Force Majeure, Force Majeure refers to any
occurrence beyond the reasonable control of the Parties such as:

  (i)   fire, flood, storm, typhoon, explosion, landslide, tempest, earthquake
or any natural calamities;     (ii)   war, riot, civil commotion or unrest,
military actions or similar events in the Estate or Suzhou Municipality.

    The party affected by the event of Force Majeure shall inform the other
party in the shortest possible time after the occurrence of such event and
provide the other party with documents sufficiently evidencing the cause, nature
and severity of the occurrence of such event as soon as possible.       Upon the
occurrence of an event of Force Majeure, the parties shall use their best
endeavours to reduce the effects of such event on the performance of this offer
to a minimum.

     
 
  Ascendas-Xinsu Development
 
  (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (86) 512 6761 3388
 
  Facsimile (86) 512 6761 9141
 
  Website www.ascendas.com



 



--------------------------------------------------------------------------------



 



(ASCENDAS LOGO) [a33657a3365716.gif]

4.7   Non Assignability Or Transfer Of Rights Under This Offer       You shall
not assign, transfer, part with or share your interest under this offer without
our prior written consent.   4.8   Confidentiality       You shall agree to keep
this offer and all information exchanged in connection therewith confidential at
all times.       You shall further agree to co-ordinate with each other on all
press releases and other public announcements to be made in connection with this
offer.   4.9   Settlement of Dispute       Any dispute arising from the
Agreement shall be settled amicably. Failing such amicable settlement, then the
dispute shall be settled by proceedings in the courts of Suzhou.   4.10  
Possession Date       You shall be required to take possession the Premises on
or before 31 August 2006 or such other later date as may be mutually agreed in
writing (“the Expiry Date”), failing which we shall be entitled to forfeit the
Security Deposit whereupon this offer shall cease to have any legal or other
effect whatsoever and we shall be completely discharged and released from any
liability, obligation, responsibility or duty whatsoever whether arising from or
in connection with this offer or otherwise and you shall not have any claim,
action, remedy or recourse whatsoever against us.   5.0   Validity of Offer &
Execution of Tenancy Agreement   5.1   Tenancy Agreement       You shall be
required to execute the Tenancy Agreement on or before two months from the date
of possession, or such other later date as may be mutually agreed in writing
(“the Expiry Date”), failing which we shall be entitled to forfeit the Security
Deposit. Provided that in the event that we are unable for any reason whatsoever
to execute the Tenancy Agreement on or

     
 
  Ascendas-Xinsu Development
 
  (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (86) 512 6761 3388
 
  Facsimile (86) 512 6761 9141
 
  Website www.ascendas.com

 



--------------------------------------------------------------------------------



 



(ASCENDAS LOGO) [a33657a3365716.gif]

    before the Expiry Date, we shall return the Security Deposit without
interest to you whereupon this offer shall cease to have any legal or other
effect whatsoever and we shall be completely discharged and released from any
liability, obligation, responsibility or duty whatsoever whether arising from or
in connection with this offer or otherwise and you shall not have any claim,
action, remedy or recourse whatsoever against us.       The Tenancy Agreement
shall include the terms of this offer and forthwith upon acceptance of this
offer, you may commence negotiation with regard to the remaining terms and
conditions of the Tenancy Agreement other than the terms of this offer.   5.2  
Mode of Acceptance       This offer shall lapse if we do not receive all of the
following by 11 August 2006.

  a.   Letter of acceptance;     b.   Payment of the three (3) months Security
Deposit.     c.   Certificate of incorporation or a copy of Business License,
when available.     d.   Payment of the three (3) months Utility Deposit.     e.
  Payment of the enhancement fee for increase of power supply.

For payment, our bank account details are as follows:

     
Payee’s Name
  : ASCENDAS-XINSU DEVELOPMENT (SUZHOU) CO., LTD.
USD Account No
  : 412-08415208096014
RMB Account No
  : 412-08415208091001
Bank
  : Bank of China Suzhou Industrial Township Sub-Branch

     
 
  Ascendas-Xinsu Development
 
  (Suzhou) Co Ld
 
  5 Xing Han Street Block E
 
  Suzhou 215021
 
  Telephone (86) 512 6761 3388
 
  Facsimile (86) 512 6761 9141
 
  Website www.ascendas.com

 